Name: COMMISSION REGULATION (EC) No 1040/96 of 10 June 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff;  consumption
 Date Published: nan

 11 . 6 . 96 I EN I Official Journal of the European Communities No L 138/13 COMMISSION REGULATION (EC) No 1040/96 of 10 June 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1203/95 of 29 May 1995 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1995 to 30 June 1996 ('), as amended by Regulation (EC) No 500/96 (2), and in particular Article 5 (3) thereof, Whereas Commission Regulation (EC) No 1203/95 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (e); Whereas Article 2 (e) of Regulation (EC) No 1 203/95 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1995 to 30 June 1996 at 1 0 200 tonnes; Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION: Article 1 All applications for import licences from 1 until 5 June 1996 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2 (e) of Regulation (EC) No 1203/95 shall be met in full . Article 2 This Regulation shall enter into force on 11 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 119, 30. 5. 1995, p. 13 . (2 OJ No L 75, 23. 3 . 1996, p . 13 .